DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5-9, 11-14 & 17 are allowed.
REASONS FOR ALLOWANCE
Based on the applicant’s claim amendments and applicants from the remarks (see remarks dated 01/31/2022).
Therefore, with respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method for determining a short-circuit capacity at a grid connection point of a wind turbine, wherein the wind turbine supplies power to a power grid via a converter, and the grid connection point is located between the converter of the wind turbine and the power grid, wherein the converter comprises a rectifier configured to rectify a three-phase alternating current generated by the wind turbine to a rectified direct current, a braking unit configured to consume active power of the rectified direct current and an inverter configured to reconvert the rectified direct current into a three-phase alternating current, wherein the method comprising: 
modulating, when the wind turbine is in a shutdown or standby state and the power grid is electrically connected with the converter, a reactive power reference value and a braking power reference value of the converter, wherein the rectifier is in an unmodulated state and the inverter is in a modulated state, and a connection power-system between the power grid and the converter is equivalent to a series connection of a low-voltage side power supply, an internal resistance and 
collecting a three-phase voltage and a three-phase current at the grid connection point of the wind turbine after the modulating; 
collecting the three-phase voltage at the grid connection point of the wind turbine when the power grid is disconnected with the converter; 

determining, according to the line impedance as well as a rated line voltage at the grid connection point of the wind turbine, the short-circuit capacity at the grid connection point of the wind turbine, 
wherein said modulating of the reactive power reference value and the braking Application Serial No. 16/465,792PATENT Response to FOA dated Nov. 4, 2021Docket: CU-74173FG power reference value of the converter comprise: 
performing, when the internal resistance is much smaller than the line impedance and a resistance in the line impedance is much smaller than in inductive reactance in the line impedance. a first modulation operation on the converter in which the reactive power reference value is set to any power value between 0 and a rated apparent power of an inverter in the converter and the braking power reference value is set to zero.
Therefore, with respect to Claim 9 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
An apparatus for detecting a short-circuit capacity at a grid connection point of a wind turbine, wherein the wind turbine supplies-power to a power grid via a converter, the grid connection point is located between the converter and the power grid, wherein the converter comprises a rectifier configured to rectify a generated three-phase alternating current to a rectified direct current, a braking unit configured to consume active power of the rectified direct current and an inverter configured to reconvert the rectified direct current into a three-phase alternating current, wherein the apparatus comprising: 
a modulation module configured to modulate, when he wind turbine is in a shutdown or standby state and the power grid is electrically connected with the converter, a reactive power reference value and a braking power reference value of the converter, and collect a three-phase voltage and a three-phase current at the grid connection point of the wind turbine after the modulating, wherein when the rectifier is in an unmodulated state and the inverter is in a modulated state, a connection between the power grid and the converter is equivalent to a series connection of a low-voltage side power supply, an internal resistance and a line impedance; and Application Serial No. 16/465,792PATENT Response to FOA dated Nov. 4, 2021Docket: CU-74173FG 


wherein the modulation module comprises: 
a first modulation unit configured to perform, when the internal resistance is much smaller than the lime impedance and the resistance in the line impedance is much smaller than the inductive reactance in the line impedance, a first modulation operation on the converter in which the reactive power reference value is set to any power value between 0 and a rated apparent power of a inverter in the converter and, and the braking power reference value is set to zero.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/JOSEPH ORTEGA/
Examiner, Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832